DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive.
Per the 103 rejection, Examiner notes the Applicant has not provided any structure for the term ‘image source’ as currently claimed that element is defined solely by its function which is ‘for sending light’. As such since elements 615a and 615b noted as light sources per the applicant, are able to send light, these can be reasonably interpreted to be image sources thus meeting the claim limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structures of what is to be considered an image source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
Claim Objections
Claims 1, 15-18, and 21 are objected to because of the following informalities:
-In claim 1: ‘the at least two phototransistor crystal’ should read ‘the at least two phototransistor crystals’ in Lines 12-13.
-In claim 15: ‘at least one of said at least two nerve cells nerve cell’ should read ‘at least one of said at least two nerve cells’.
-In claims 16-18: ‘has’ should read ‘have’
-In claim 21: ‘is’ should read ‘are’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites ‘phototransistor crystals’ and is dependent back to claim 1 which recites ‘at least two phototransistor crystals’ thus making it unclear if the recitation in claim 13 refers to that in claim 1 or not.
Claim 29 recites the limitation "the at least one image source" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear how the image source is used in combination with the rest of the system as there is no clear connection to any other element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892).
Regarding claim 1, Jacobsen teaches a data transmission system for transmitting an electrical data to a nerve cell (N) (Paragraphs 0002-0003), characterized by comprising; 
- at least two phototransistor crystals (T), each of which is stimulated by light (1) to form an electrical signal (Paragraph 0034; ‘phototransistor’ as being types of interface element of which there are multiple per Paragraph 0040 ‘interface elements 20’), and comprising 
at least one signal output (1), at which an electrical signal is generated and which is coupled to the nerve cell (N) to which the electrical signal is to be transmitted (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output), 
at least one voltage input common terminal (3) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal), and 
at least one threshold light intensity control input (2) for controlling the level of the electrical signal generated at the at least one signal output (1) according to an amount of light (1) received (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an control input (through the use of a resistor)),
Jacobsen is silent on the image source and the control unit.
Tathireddy teaches - at least one image source (4) for sending the light (1) to the at least two phototransistor crystals (T) and for controlling the amount of light (1) transmitted to the at least two phototransistor crystals (T) independently of each other (multiple light sources 615a and 615b; Paragraphs 0039-0043); and 
- at least one control unit which is connected to said image source (4) and controls the amount of light (1) transmitted from said at least one image source (4) to the at least two phototransistor crystals (T) (multiple light sources 615a and 615b; Paragraphs 0039-0043).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Regarding claim 2, Jacobsen is silent on the image source. Tathireddy teaches characterized in that said at least one image source (4) has a structure that emits visible light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because Tathireddy teaches the specific wavelength used as being a design choice (Paragraph 0034 of Tathireddy).
Regarding claim 3, Jacobsen is silent on the image source. Tathireddy teaches characterized in that said at least one image source (4) has a structure that emits infrared light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because Tathireddy teaches the specific wavelength used as being a design choice (Paragraph 0034 of Tathireddy).
Regarding claim 5, Jacobsen in view of Parallax teaches characterized in that said at least one signal output (1) comprises at least one first conductive part (1a) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 6, Jacobsen is silent on the image source and the control unit. Tathireddy teaches characterized by comprising at least one data input (21) connecting the at least one control unit and the at least one image source (4) to each other (Paragraph 0042; ‘The array of light sources can be integrated and controlled by an ASIC.’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Regarding claim 7, Jacobsen teaches characterized by comprising at least one body (6) in which said at least two phototransistor crystals (T) are positioned (Paragraph 0033; Figure 13).
Regarding claim 9, Jacobsen in view of Parallax teaches characterized in that the at least one body (6) comprises at least a conductive part (8) connected with threshold light intensity control input (2) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an control input (through the use of a resistor)). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 12, Jacobsen in view of Parallax teaches characterized by comprising at least one conductive part (9) to which the at last one voltage input common terminal (3) of said at least two phototransistor crystals (T) is connected (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 13, Jacobsen is silent on the image source and optical element. Tathireddy teaches characterized by comprising at least one optical element (5) disposed between the at least one image source (4) and phototransistor crystals (T) (Paragraph 0026; waveguide for example). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Regarding claim 14, Jacobsen is silent on the image source. Tathireddy teaches characterized in that each of said at least two phototransistor crystals (T) is matched with more than one pixels of the at least one image source (4) (Paragraphs 0041-0041; each light source provides multiple pixels; Examiner notes this is in combination with Jacobsen which teaches the phototransistors). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892) as applied to claim 1 above and in further view of Fiset et al. (US 2010/0121420).
Regarding claim 4, Jacobsen is silent on the image source. Fiset teaches characterized in that said at least one image source (4) has a structure that emits ultraviolet light (1) (Paragraphs 0027-0028). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen in view of Tathireddy with Fiset because UV light provides some beneficial and therapeutic qualities (Paragraph 0027 of Fiset).
Claims 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892) as applied to claim 7 above and in further view of Webb et al. (US 2007/0060984).
Regarding claim 8, Jacobsen is silent on the body having an upper cover. Webb teaches characterized in that the at least one body (6) comprises at least one upper cover (7) for connection of the at least two phototransistor crystals (T) to a nerve cell (N) (Figure 1A; Paragraph 0095; the sheath having an upper side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 10, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that said at least one body (6) comprises at least one lower cover (10) located on a side of the at least two phototransistor crystals (T) that faces the at least one image source (4) (Figure 1A; Paragraph 0095; the sheath having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 11, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that said at least one lower cover (10) has a transparent structure (Paragraph 0095; the sheath being transparent with a clear window and having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Claims 15, 19-21, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892).
Regarding claim 15, Jacobsen teaches a data receiving system for receiving an electrical data from at least two nerve cells (N) (Paragraphs 0002-0003 and 0034), characterized by comprising; 
- at least two light crystals (P), each of which is connected to at least one of said at least two nerve cells (N) and emits light (1) by means of an electric signal received from the at least one of said at least two nerve cells nerve cell (N) (Paragraph 0034; ‘phototransistor’ as being types of interface element of which there are multiple per Paragraph 0040 ‘interface elements 20’; these phototransistors considered to be light crystals), and comprising 
at least one signal input (11) to which said at least one of said at least two nerve cells (N) is connected and which receives the electrical signal received from the at least one of said at least two nerve cells (N) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output), 
at least one threshold signal voltage control input (12) for controlling a maximum value and a minimum value and level of the light (1} generated in the at least two light crystals (P) according to the electrical signal received from the at least one signal input (11) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an control input (through the use of a resistor)), and 
at least one voltage input common terminal (13) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal), 
Jacobsen is silent on the image sensor and control unit.
McGinnis teaches - at least one image sensor (14) for detecting the light (1) emitted by each of said at least two light crystals (P) independently of each other (Paragraph 0108); and 
- at least one control unit to which said at least one image sensor (14) is connected and to which an image generated by the at least one image sensor (14) is transmitted (Paragraph 0108).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with McGinnis because it would provide a system that is useful during a wide variety of clinical, and particularly intraoperative, procedures (Paragraph 0010 of McGinnis).
Regarding claim 19, Jacobsen in view of Parallax teaches characterized in that said at least one signal input (11) comprises at least one first conductive part (11a) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 20, Jacobsen is silent on the data output. McGinnis teaches characterized by comprising at least one data output (22) connecting the at least one control unit and the at least one image sensor (14) to each other (Paragraph 0108). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with McGinnis because it would provide a system that is useful during a wide variety of clinical, and particularly intraoperative, procedures (Paragraph 0010 of McGinnis).
Regarding claim 21, Jacobsen teaches characterized by comprising at least one body (16) in which at least two light crystals (P) is positioned (Paragraph 0033; Figure 13)
Regarding claim 23, Jacobsen in view of Parallax teaches characterized in that said at least one body (16) comprises at least a conductive part (18) connected with threshold light signal voltage control input (12) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an control input (through the use of a resistor)). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 26, Jacobsen in view of Parallax teaches characterized by comprising a conductive part (19) to which the at least one voltage input common terminal (13) of said at least two light crystals (P) is connected (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Claims 16-17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 15 above and in further view of Tathireddy et al. (US 2013/0046148).
Regarding claim 16, Jacobsen is silent on the emitting of visible light. Tathireddy teaches characterized in that said at least two light crystals (P) has a structure that emits visible light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because Tathireddy teaches the specific wavelength used as being a design choice (Paragraph 0034 of Tathireddy).
Regarding claim 17, Jacobsen is silent on the emitting of infrared light. Tathireddy teaches characterized in that said at least two light crystals (P) has a structure that emits infrared light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because Tathireddy teaches the specific wavelength used as being a design choice (Paragraph 0034 of Tathireddy).
Regarding claim 27, Jacobsen in view of McGinnis is silent on the optical element Tathireddy teaches characterized by comprising at least one optical element (15) disposed between the at least one image sensor (14) and the at least two light crystals (P) (Paragraph 0026; waveguide for example; this would in combination with Jacobsen in view of McGinnis which teach the image sensor and light crystals). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen in view of McGinnis with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 15 above and in further view of Fiset et al. (US 2010/0121420).
Regarding claim 18, Jacobsen is silent on the emitting of ultraviolet light. Fiset teaches characterized in that said at least two light crystals (P) has a structure that emits ultraviolet light (1) (Paragraphs 0027-0028). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Fiset because UV light provides some beneficial and therapeutic qualities (Paragraph 0027 of Fiset).
Claims 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 21 above and in further view of Webb et al. (US 2007/0060984).
Regarding claim 22, Jacobsen is silent on the body having an upper cover. Webb teaches characterized in that said at least one body (16) comprises at least one upper cover (17) for connection of said at least two light crystals (P) to said at least two nerve cells (N) (Figure 1A; Paragraph 0095; the sheath having an upper side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 24, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that the at least one body (16) comprises at least one lower cover (20) located on a side of the at least two light crystals (P) that faces the at least one image sensor (14) (Figure 1A; Paragraph 0095; the sheath having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 25, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that said at least one lower cover (20) has a transparent structure (Paragraph 0095; the sheath being transparent with a clear window and having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892) as applied to claim 1 above in further view of Nestorovic et al. (US 2002/0075210).
Regarding claim 28, Jacobsen in view of Tathireddy is silent on the use of a LCD panel, OLED panel, or screen. Nestorovic teaches wherein the at least one image source is at least one pixel of a LCD panel, OLED panel, or screen (Paragraph 0043). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen in view of Tathireddy with Nestorovic because Tathireddy teaches being able to modify the image light source as desired (Paragraphs 0040-0041 of Tathireddy) and Nestorovic teaches that an image source is a design choice that can be laser diodes, LEDs or LCD panels (Paragraph 0043 of Nestorovic) thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the laser diodes of Jacobsen in view of Tathireddy with the LCD panel of Nestorovic.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 15 above in further view of Nestorovic et al. (US 2002/0075210).
Regarding claim 29, Jacobsen is silent on the use of a LCD panel, OLED panel, or screen. Nestorovic teaches wherein the at least one image source is at least one pixel of a LCD panel, OLED panel, or screen (Paragraph 0043). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Nestorovic because these are conventional image sources known in the art (Paragraph 0043 of Nestorovic).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791